Citation Nr: 1757654	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-31 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot metatarsalgia with arthritis. 

2.  Entitlement to a rating in excess of 10 percent for left foot metatarsalgia with arthritis.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983 and from December 1985 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge (VLJ) in March 2014.  A transcript of that proceeding is of record. 

In an August 2016 decision, the Board granted separate 10 percent ratings for the Veteran's metatarsalgia of the right and left feet.  The Veteran appealed the Board's denial of ratings in excess of 10 percent to the U.S. Court of Appeals for Veterans Claims (Court).  

In a July 2017 Joint Motion for Partial Remand (JMR), the parties agreed to vacate and remand that portion of the Board's decision denying ratings in excess of 10 percent for right and left foot metatarsalgia.  A Court Order later that month granted the JMR and vacated and remanded the claims for action consistent with the terms of the JMR.  

In August 2016, the Board also remanded the Veteran's claims for entitlement to a compensable rating for hemorrhoids and entitlement to a TDIU.  Those issues are again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary.

In pertinent part, the JMR found that the Board had provided an inadequate statement of reasons and bases for evaluating Veteran's metatarsalgia under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  The parties noted that in Copeland v. McDonald, the Court had held that the word "other" in diagnostic code 5285 precluded its application to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5282.  Copeland v. McDonald, 27 Vet.App. 333, 337-38 (2015).  The parties also noted that as the Veteran was diagnosed with pes planus, a condition listed under 38 C.F.R. § 4.71a, Diagnostic Code 5276, the Board provided an inadequate statement of reasons or basis for restricting its diagnostic codes 5279 and 5284 and not addressing diagnostic code 5276.  

Lastly, the parties found that the Board had not addressed functional loss and limitation of motion due to the Veteran's degenerative joint disease (DJD) of the 1st metatarsophalangeal joint.

In this regard, notwithstanding the parties' reference to pes planus, to date, the Veteran has not been granted service connection for pes planus.  See August 1991 rating decision (noting that the Veteran entered service with flatfeet and subsequently developed and was discharged from service pursuant to a Physical Evaluation Board for, inter alia, metatarsal joint pain); May 31, 1991 Physical Evaluation Board Proceeding (finding that the Veteran's "metatarsalgia of the feet, bilateral, manifested by pain on use" prevented reasonable performance of his duties); August 2016 rating decision (implicitly granting service connection for arthritis by closing out the rating for right and left metatarsalgia and assigning a 10 percent rating for right and left foot metatarsalgia with arthritis).  

In any event, the findings of the Court must be obeyed.  In light of the findings made in the JMR, the Board concludes that another comprehensive medical examination is warranted.  Specifically, the examiner should determine whether the Veteran's other foot diagnoses, including pes planus, are related to his service-connected metatarsalgia with arthritis.  If not, the examiner should differentiate between the symptomatology attributable to the service-connected metatarsalgia with arthritis and his non-service-connected foot diagnoses.  

Additionally, as the Veteran has been granted service connection for arthritis of the 1st metatarsophalangeal joint, the additional information regarding all functional loss and limitation of motion attributable to the Veteran's arthritis would be beneficial.

The record also indicates that there are outstanding VA records.  An August 17, 2016 VA treatment record notes that a VA Choice colonoscopy report from July 20, 2016 had been scanned into VistA Imaging.  However, the referenced record has not been associated with the claims file.  As the September 2016 VA Rectum and Anus Conditions examination report noted that the scanned colonoscopy report contained findings relevant to the Veteran's hemorrhoid condition, on remand that record must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In this regard, it would help the VA if the Veteran submitted these records himself to avoid further delay.  

Finally, with regard to the Veteran's TDIU claim, the record contains conflicting information regarding when the Veteran stopped working.  Specifically, a February 2016 VA Form 21-4192 from the U.S. Postal Service indicates that the last worked on November 12, 2014.  Nevertheless, January 2015, April 2015, and August 2015 VA treatment records and examination reports indicate that Veteran reported he continued to work full-time for the U.S. Post Office.  Accordingly, on remand updated employment information should be requested to determine when the Veteran stopped working. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from November 23, 2016 to present, and the July 20, 2016 colonoscopy report from VistA Imaging that was referenced in the August 17, 2016 VA treatment record and associate them with the claims file.  If the records are not available, any negative responses should be associated with the claims file and the Veteran notified of such.

2.  Ask the Veteran to fully and accurately complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

3.  Any workers compensation claim the Veteran has ever filed with the Postal Service or any other organization, even if unsuccessful, should be submitted, including any medical records associated with those claims.   

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected metatarsalgia with arthritis.  The claims file should be reviewed in conjunction with the examination.  All indicated tests, including range of motion testing of the 1st metatarsophalangeal joint, should be conducted and the results reported.  The examiner should describe all symptomatology associated with the Veteran's right and left foot metatarsalgia with arthritis. 

a.  The examiner should also identify any other right and left foot diagnoses, including but not limited to pes planus, hallux abducto valgus, and plantar fasciitis, and indicate which, if any, of these conditions represent a progression of the Veteran's service-connected metatarsalgia with arthritis. 

b.  The examiner should, to the extent possible, distinguish the symptoms which are attributable to the Veteran's service-connected metatarsalgia with arthritis or progression thereof from those attributable to any distinct and unrelated foot disorder.  

The examiner should provide a complete rationale for any opinions offered.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. 7252 (20122014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

